Case 2:85-cv-04544-DMG-AGR Document 505 Filed 10/23/18 Page 1 of 4 Page ID #:25248



     1
     2
     3
     4
     5
     6
     7
     8                          UNITED STATES DISTRICT COURT
     9                         CENTRAL DISTRICT OF CALIFORNIA
    10
                                         WESTERN DIVISION
    11
    12   Jenny Lisette Flores, et al.,            Case No.: CV 85-4544-DMG (AGRx)
    13                  Plaintiffs,               ORDER GRANTING LEAVE TO
                                                  FILE UNDER SEAL PORTIONS OF
    14         v.                                 EXHIBITS SUBMITTED IN
                                                  OPPOSITION TO MOTION TO
    15   Jefferson B. Sessions, U.S. Attorney     MODIFY ORDER APPOINTING
         General, et al.,                         SPECIAL MASTER/
    16                                            INDEPENDENT MONITOR [502]
    17                  Defendants

    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:85-cv-04544-DMG-AGR Document 505 Filed 10/23/18 Page 2 of 4 Page ID #:25249



     1            Plaintiffs seek to file under seal portions of the exhibits in support of their
     2   Opposition to Motion to Modify Order Appointing Special Master/Independent
     3   Monitor, as listed below:
     4    Exhibit                   Exhibit Title                Information Plaintiffs Seek
          Number                                                             to
     5
                                                                           Seal
     6        9        Declaration of Cecilia Saco, July 14,    Class Member’s name
                       2018                                     Class Member’s family
     7                                                          member names
             15        Declaration of E., September 21,         Class Member’s name
     8                 2018                                     Class Member’s family
                                                                member names
     9
             16        Declaration of E., October 8, 2018       Class Member’s name
    10                                                          Class Member’s family
                                                                member names
    11
             17        Declaration of G., September 21,         Class Member’s name
    12                 2018                                     Class Member’s family
                                                                member names
    13       18        Declaration of C., October 18, 2018      Class Member’s name
             19        Declaration of E., October 18, 2018      Class Member’s name
    14       20        Declaration of F., October 18, 2018      Class Member’s name
             21        Declaration of M.,                       Class Member’s name
    15                 October 18, 2018
             22        Declaration of M., October 18, 2018      Class Member’s name
    16       23        Declaration of N., October 18, 2018      Class Member’s name
             24        Declaration of Y., October 18, 2018      Class Member’s name
    17       27        Declaration of B., September 21,         Class Member’s name
                       2018
    18       28        Declaration of B., October 18, 2018  Class Member’s name
             29        Notice of Placement for B. in a      Class Member’s name
    19                 Restrictive Setting, August 12, 2018 Class Member’s personal
                                                            identification information
    20       30        ORR Authorization for Medical,       Class Member’s name
                       Dental and Mental Health Care for B. Class Member’s personal
    21                                                      identification information
                                                            Class Member’s health care
    22                                                      information
    23       31        Declaration of D., dated October 17,     Class Member’s name
    24                 2018
             32        CFMG Consent to Medication for E.,       Class Member’s name
    25                 dated August 22, 2018                    Class Member’s personal
                                                                identification information
    26                                                          Class Member’s health care
                                                                information
    27       33        CFMG Consent to Medication for E.        Class Member’s name
                                                                Class Member’s personal
    28                                                          identification information
Case 2:85-cv-04544-DMG-AGR Document 505 Filed 10/23/18 Page 3 of 4 Page ID #:25250



     1                                                        Class Member’s health care
                                                              information
     2       34      Declaration of W., dated October 17,     Class Member’s name
                     2018
     3       35      Notice of Placement for D. in a      Class Member’s name
                     Restrictive Setting, August 29, 2018 Class Member’s personal
     4                                                    identification information
             36      ORR Authorization for Medical,       Class Member’s name
     5               Dental and Mental Health Care for D. Class Member’s personal
                                                          identification information
     6                                                    Class Member’s health care
                                                          information
     7
             37      Notice of Placement for L. in a          Class member’s name
     8               Restrictive Setting, September 28,       Class Member’s personal
                     2018                                     identification information
     9
             38      ORR Authorization for Medical,       Class Member’s name
    10               Dental and Mental Health Care for D. Class Member’s personal
                                                          identification information
    11                                                    Class Member’s health care
                                                          information
    12       39      CFMG Consent to Medication for G., Class Member’s name
                     dated August 8, 2018                 Class Member’s personal
    13                                                    identification information
                                                          Class Member’s health care
    14                                                    information
    15         Having considered the papers submitted by Plaintiffs and having reviewed the
    16   material that they seek to seal, the Court finds that Plaintiffs’ request is narrowly
    17   tailored to seal only that material for which compelling reasons have been established
    18   and GRANTS their request.
    19   Accordingly, IT IS HEREBY ORDERED:
    20         1.     Plaintiffs are granted leave to file in the public record the redacted
    21         versions of Exhibits 9, 15–24, 27–39 in Opposition to the Motion to Modify
    22         Order Appointing Special Master/Independent Monitor that are found in
    23         Docket Entry Nos. 501-1 to 501-3. Plaintiffs shall refile the redacted versions
    24         of these documents within three (3) days of the date of this Order. Plaintiffs
    25         shall include the index found in Docket Entry No. 503-1 with this public filing
    26         because it does not contain sensitive information that ought to be sealed; and
    27
    28
                                                 -3-
Case 2:85-cv-04544-DMG-AGR Document 505 Filed 10/23/18 Page 4 of 4 Page ID #:25251



     1        2.    Plaintiffs are granted leave to file under seal the unredacted versions of
     2        Exhibits 9, 15–24, 27–39 that are found in Docket Entry Nos. 503-2. Pursuant
     3        to Local Rule 79-5.2.2(c), Plaintiffs shall e-file these documents under seal
     4        within three (3) days of the date of this Order.
     5   IT IS SO ORDERED.
     6
     7   DATED: October 23, 2018
                                                  DOLLY M. GEE
     8                                            UNITED STATES DISTRICT JUDGE
     9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
                                                -4-
